Citation Nr: 1015820	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to 
January 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of by the Department of 
Veteran Affairs (VA) Cleveland, Ohio Regional Office (RO).

During the pendency of the Veteran's claim, he relocated to 
Florida and the St. Petersburg, Florida RO assumed 
jurisdiction over his claim.

The Board previously remanded this claim for further 
development in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that this matter must again be remanded.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  The Veteran maintains 
that while serving in Korea, between December 1952 and 
November 1953, he (i) came under fire while making roadside 
repairs, (ii) witnessed fellow service members killed, (iii) 
was driving a vehicle that exploded, and (iv) experienced 
general combat stress.  In November and December 2002, VA 
examiners diagnosed the Veteran with PTSD; however, the 
diagnoses were not based on any verified stressor.  

In an effort to verify the Veteran's stressors, the Board, in 
December 2008, remanded this matter for further development 
efforts.  As part of this development, the RO was asked to 
contact the Veteran to attempt to obtain information 
concerning his claimed stressors, and to attempt to determine 
if the Headquarters and Service Company, 16th Engineering 
Combat Battalion, 19th Engineer Group, came under attack 
between December 1952 and November 1953, while the Veteran 
was attached to this unit.  

The Veteran failed to provide any further information 
concerning his stressors, and the AMC/RO indicated that it 
contacted the U.S. Army and Joint Services Research Center 
(JSRRC), requesting information concerning the Veteran's 
unit.  The JSRRC then reportedly indicated that "unit 
histories, specifically-staff daily journals, after action 
reports, and operational reports-lessons learned are not 
maintained" at this repository, a response more commonly 
provided by the National Personnel Records Center (NPRC).  
Subsequently, the AMC/RO issued a September 2009 Formal 
Finding that the Veteran's stressors could not be 
corroborated and that "[a]ll efforts to obtain the needed 
information have been exhausted, and any further attempts are 
futile."  

The Board notes that the response from the JSRRC suggests 
additional development efforts should be undertaken.  
Specifically, the JSRRC is reported to have stated that unit 
histories, after action reports, and operational reports-
lessons learned, are not "maintained at this repository."  
Even though such records may not be "maintained at this 
repository," this response implies that such documentation 
may still otherwise be accessible.  Indeed, the Board 
routinely requests the search of unit histories by JSRRC and 
JSRRC has routinely responded to these requests with 
information from unit histories.  In addition, the record 
does not reflect any additional attempts by the AMC/RO to 
determine what facility maintains records of this nature, or 
any additional request for information related to the 
Veteran's unit.  At the very least, the JSRRC has placed VA 
on notice that records, possibly corroborating the Veteran's 
account of unit attacks, may exist at another government 
repository.  Consequently, the Board finds that further 
development is necessary to carry out the remand order of 
December 2008.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes the central role the Veteran's unit history, 
or similar documentation, may play in the Veteran's present 
service connection claim.  It has been held that unit records 
documenting a Veteran's presence with a specific unit at the 
time of an attack sufficiently corroborate the Veteran's 
statements of experiences such an attack personally.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As such, the 
Board emphasizes that any record, confirming an attack on the 
Headquarters and Service Company, 16th Engineering Combat 
Battalion, 19th Engineer Group between December 1952 and 
November 1953, would sufficiently corroborate this claimed 
stressor. 

Based on the foregoing, the Board concludes that this matter 
must be remanded so the AMC/RO can make the necessary 
attempts to obtain the unit history, or similar 
documentation, related to the Veteran's claimed stressor of 
coming under enemy attack in Korea.  The Board finds that 
such efforts are necessary before the Veteran's claim can be 
adjudicated.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should once again contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802, and specifically request 
that it use all resources at its disposal 
to search the unit history for the 
Headquarters and Service Company, 16th 
Engineer Combat Bttn., 19th Engineer Group, 
to determine whether it was subjected to 
enemy fire over the period of December 
1952 to November 1953.  

JSRRC should be further advised that 
should it determine that "unit histories, 
after action reports, and operational 
reports-lessons learned, are not 
maintained at this repository," it should 
identify what Federal agency or department 
is a repository for such records.  

The AMC/RO should then contact the Federal 
agency or department identified by JSRRC 
or other appropriate government repository 
for unit histories, and/or similar 
documentation, and request research to 
specifically ascertain whether members of 
the Veteran's unit, the Headquarters and 
Service Company, 16th Engineer Combat 
Bttn., 19th Engineer Group, came under 
fire, between December 1952 and November 
1953.  

All requests, and/or negative responses, 
should be in writing, and associated with 
the claims folder.

2.  If the stressor is confirmed, the 
Veteran should be afforded another VA 
examination to determine the etiology of 
any acquired psychiatric disorder, to 
include PTSD.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current acquired 
psychiatric disorder, to include PTSD, is 
related to the Veteran's military service 
and/or any verified stressor.  

3.  Thereafter, the RO should readjudicate 
the claim, taking into consideration any 
additional evidence received since the 
issuance of the last supplemental 
statement of the case (SSOC).  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



